Citation Nr: 0505176	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for lumbosacral sprain.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from June 1960 through June 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran's service-connected low back disability is 
manifested by significant muscle spasms, mild central bulge 
of the L5-S1 intevertebral disc, osteopenia, mild lumbar 
spondylosis and osteoarthritis without intervertebral disc 
syndrome or confirmed neurologic deficits.  It is also 
manifested by severe limitation of motion, specifically pain 
at 20 degrees flexion and 10 degrees extension.

3.  There is competent evidence of a current bilateral 
shoulder disability.

4.  There is no evidence of a bilateral shoulder disability 
in service, or within one year after service, and no 
competent medical evidence linking the veteran's bilateral 
shoulder disability with his period of service.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 40 percent for the 
service-connected lumbosacral sprain have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).
2.  The criteria for separate ratings for orthopedic and 
neurologic manifestations have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 
(effective September 26, 2003).

3.  Service connection for a bilateral shoulder disability is 
not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in July 2002, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for an increased rating 
and service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The September 2003 statement of the case (SSOC) and January 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims.  Both documents specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  They also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The claims folder contains all service medical records, VA 
medical records and private medical records as identified and 
authorized by the veteran.  The veteran has not identified 
any outstanding evidence to be obtained.  Additionally, VA 
obtained examinations of the veteran in connection with this 
claim.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

	1.  Increased Rating for Lumbosacral Sprain

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's lumbosacral strain is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002), as 20 
percent disabling.  During the pendency of the veteran's 
appeal, the rating schedule was revised with respect to the 
veteran's service- connected low back disability.  See 68 
Fed. Reg. 51454-51456 (August 27, 2003).  That change became 
effective September 26, 2003.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Accordingly, the Board 
is generally required to review both the pre- and post-
September 26, 2003, rating criteria to determine the proper 
evaluation for the veteran's disability due to intervertebral 
disc disease.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision. See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Prior to September 26, 2003, disability evaluations were 
assigned as follows: 10 percent for lumbosacral strain with 
pain on motion; 20 percent for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position; and 40 percent 
disabling for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. 
§ 4.71a, DC 5237 (effective September 26, 2003).

Service medical records reflect treatment for marked spasm of 
lumbar paraspinal muscle in October 1961.  A VA physical 
examination in June 1969 showed some spasm of lumbar 
paravertebral muscles and X-ray revealed the fifth lumbar 
segment sacrolized.  Rating action in August 1969 granted 
service connection for lumbosacral sprain and assigned a 10 
percent rating.  VA and private medical reports reflect 
treatment and evaluation of the spine on many occasions post 
service.  A February 1990 computed tomography (CT) scan of 
the lumbosacral spine showed a small left posterior disc 
protrusion with compression of the dural sac at L5-S1.  
Similarly, a September 1992 CT scan of the lumbosacral spine 
showed a mild posterior accentuation of the caudal portion of 
the L5-S1 disc.  It also showed minimal anterior vertebral 
bony spur specifically at L4 and some minimal focal 
degenerative changes also at the L4-5 facet joints.  There 
was no evidence of spinal stenosis or, other significant bony 
abnormalities.  On VA examination in July 2002, the veteran 
complained of nearly constant radiating low back pain with 
occasional tingling of the legs and 10 to 15 bouts of severe 
low back pain each year and it was reported that a CT scan in 
February 1998 revealed a mild central bulging disc, L5-S1 
level, and mild degenerative joint disease of the lumbar 
spine.  Forward flexion was 60 degrees, backward extension 
was 25 degrees, and lateral flexions and rotations were 30 
degrees on examination of the lumbosacral spine.  The 
examiner stated that there was pain on the last degree of 
range the range of motion measured.  An August 2002 rating 
action increased the rating for lumbosacral strain to 20 
percent from May 2002.  

A letter from the veteran's private physician dated in 
October 2002 showed that the veteran was referred to the 
"Fondo del Seguro del Estado" because he had "injured his 
back at work."  The letter also states that the veteran has 
marked limitation of forward bending in a standing position 
and osteoarthritis and spondylosis of the lumbar spine.  

During an August 2003 VA examination, the veteran complained 
of constant low back pain with severe flare-ups of pain 
occurring monthly.  The veteran reportedly used a one point 
cane for ambulation.  He denied radiating pain.  On physical 
examination, it was reported that the veteran could complete 
0 to 10 degrees of extension, 0 to 40 degrees of forward 
flexion and 25 degrees to both the right and left side.  
However, the examiner also noted that this motion was painful 
when the veteran reached 10 degrees of extension, 20 degrees 
of forward flexion, and 20 degrees of rotation.  It was also 
reported that the range of motion of the veteran's lumbar 
spine was additionally limited by 10 degrees by pain, 
weakness, fatigue, lack of endurance and/or incoordination.  
The neurological examination was normal and there was nearly 
normal sensory, motor, reflex and coordination functions.  
The examiner diagnosed a lumbosacral sprain and L5-S1 bulging 
disc and osteopenia by CT scan.  The examiner concluded that 
because the veteran's June 1969 VA examination was negative 
for arthritis and osteopenia and the first evidence of these 
conditions appeared several decades later that arthritis and 
osteopenia were due to the natural process of aging and not 
his service connected lumbosacral sprain.  

Other evidence of note includes an October 2003 statement 
from Dr. de la Paz, the veteran's private physician.  Dr. de 
la Paz read and analyzed the veteran's claims folder and 
concluded that the initial lumbosacral sprain in October 1961 
eventually developed into a residual condition of chronic low 
back pain that had progressed further by means of multiple 
factors as to become a significant limiting factor of the 
veteran's functional capabilities and job performance.  

Also of record are VA medical records dated from February 
1998 through June 2003.  These records show complaints of a 
treatment for low back pain.  Included in these records are 
the results of the veteran's CT scan dated in February 1998.    

Taking into account the medical evidence set out above, the 
Board finds that an evaluation of 40 percent is warranted 
from September 26, 2003.  The August 2003 examination shows 
that the veteran's limitation of motion was limited by pain 
when the veteran reached 10 degrees of extension, 20 degrees 
of forward flexion, and 20 degrees of rotation.  The Board 
finds that such findings are indicative of a severe 
limitation of lumbar spine motion, and that as such, an 
evaluation of 40 percent is warranted from that time under DC 
5237.

While a 40 percent rating is warranted after September 26, 
2003, there is no evidence of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion, to warrant a 40 percent rating prior to September 26, 
2003.  Further there is no evidence of favorable ankylosis of 
the lumbar spine prior to September 26, 2003 to warrant a 40 
percent rating under DC 5289 or severe limitation of motion 
of the lumbar spine to warrant a 40 percent rating under DC 
5292.  See 38 C.F.R. § 4.71a.

The Board points out that as the evidence clearly does not 
reflect that the veteran's spine is ankylosed, a higher 
schedular evaluation under the appropriate codes is not for 
application.  See 38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

The older rating criteria permitted separate ratings for 
neurologic effects of spinal disease, if intervertebral disc 
syndrome caused functional lower extremity disability wholly 
distinct from the orthopedic effects.  See 38 C.F.R. § 4.14 
(1992); Bierman v. Brown, 6 Vet. App. 125 (1994) (separate 
ratings for neurologic and orthopedic effects of 
intervertebral disc syndrome).  The newer criteria provide 
for such separate rating explicitly.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, note (1) (2004).  There is also an alternative scheme 
for rating intervertebral disc syndrome based on frequency 
and duration of incapacitating episodes as defined in the 
regulation.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2004).  The veteran is not entitled 
to a separate rating under any of these rating schemes, 
because he does not have intervertebral disc syndrome.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated by the rating 
already assigned.  The medical reports do not contain any 
evidence relating to functional loss due to a flare-up.  The 
examination findings also failed to show additional 
functional loss due to pain.  Therefore, the Board does not 
find that a rating in excess of 40 percent is warranted for 
the veteran's low back disability on the basis of functional 
disability.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
lumbosacral sprain and its effects on the veteran's earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating.  See 38 
C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 40 percent 
rating assigned for the veteran's lumbosacral sprain.

	2.  Service Connection for Bilateral Shoulder Disability

The veteran contends that service connection for a bilateral 
shoulder disability is warranted.  Service connection may be 
granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board finds that service connection for a 
bilateral shoulder disability is not in order.  Initially, 
the Board notes that there is evidence of a current bilateral 
shoulder disorder.  However, there is no connection shown 
between the shoulder disorder and the veteran's military 
service.  The veteran's April 1962 separation exam is 
negative for a finding of an upper extremity abnormality, and 
service medical records are negative for any diagnosis or 
treatment of a bilateral shoulder disorder.  

Furthermore, private medical records from Fondo del Seguro 
del Estrado show that the veteran was treated for right 
shoulder pain in August 1986.  Another private treatment 
record dated in January 1988 reports a history of trauma to 
the right shoulder sustained during a fall just one year 
earlier.  The veteran was treated for right shoulder 
tendonitis.  The record lacks any competent evidence 
connecting his lower back disorder to service and in fact 
shows an injury to the right shoulder over 25 years after 
service.  While the veteran alleges that his current shoulder 
disorder is related to service he is not competent to offer 
an opinion as to the etiology of his shoulder disorder.  Such 
statements are probative only to the extent that a layperson 
can discuss personal experiences, but, generally, laypersons 
cannot provide medical evidence because they lack the 
competence to offer medical opinions.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Here, the veteran does not claim 
or appear to be medically trained.  As a result, his 
conclusion that his current shoulder disorder is related to 
service is not credible.  

Also, there is no evidence of continual symptoms of a 
shoulder disorder as the first medical report in the record 
after the veteran's 1962 discharge is dated in 1986.  The 
allegations of over 25 years of symptoms are not documented.  
Therefore, service connection for a bilateral shoulder 
disorder is denied.


ORDER

A disability rating of 40 percent for lumbosacral strain is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Service connection for a bilateral shoulder disability is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


